EX.99.906 CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Steben Select Multi-Strategy Master Fund, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the Steben Select Multi-Strategy Master Fund for the period ended September 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Steben Select Multi-Strategy Master Fund for the stated period. /s/ Kenneth E. Steben Kenneth E. Steben Chief Executive Officer, Steben Select Multi-Strategy Master Fund /s/ Carl Serger Carl Serger Chief Financial Officer, Steben Select Multi-Strategy Master Fund Dated: 12/5/2014 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Steben Select Multi-Strategy Master Fund for purposes of Section 18 of the Securities Exchange Act of 1934.
